NO. 12-10-00130-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           '    APPEAL FROM THE

IN THE MATTER OF C.B.M.                                    '    COUNTY COURT OF LAW

                                                           '    ANDERSON COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
         Appellant has filed an unopposed motion to dismiss this appeal. In his motion,
Appellant states that he no longer wishes to pursue the appeal. Accordingly, the motion
is granted, and the appeal is dismissed.
Opinion delivered October 27, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)